Citation Nr: 1315825	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  07-06 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for vertigo.  

3.  Entitlement to an initial evaluation in excess of 10 percent for hyperlipidemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to January 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  

The case was previously before the Board in January 2011 and October 2011 when it was remanded for additional development.  

The Board's October 2011 remand included the matter of entitlement to service connection for hyperlipidemia.  An October 2012 rating decision granted service connection for hyperlipidemia.  The Veteran recently submitted a timely notice of disagreement with the 10 percent evaluation assigned.

The Board also notes that in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of such file reveals VA treatment records which may be relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary.  The case was remanded in October 2011, in part, for the Veteran to undergo a VA examination to obtain medical opinions, to include whether his sinusitis and/or vertigo were etiologically related to a September 1989 motor vehicle accident.  

The Veteran was afforded a VA examination in January 2012.  In regards to his claim for sinusitis, the examiner diagnosed the Veteran with allergic rhinitis.  The date of diagnosis was noted to be December 2011.  After a review of the claims file, the examiner opined that the allergic rhinitis was at least as likely as not related to the sinus condition claimed as sinusitis.  In regards to his claim for vertigo, the examiner noted the Veteran does not have or ever been diagnosed with an ear or peripheral vestibular condition.  On physical examination, testing for vertigo was negative.  The examiner noted that there were only two complaints of dizziness in the Veteran's service treatment records (i.e., in September 1987 and January 1989), and both complaints of dizziness during service pre-dated the September 1989 motor vehicle accident, and were consistent with dehydration typical from acute illness.  

Review of the examination report reveals that the examiner's opinions are inadequate.  In regards to the Veteran's claim for sinusitis, the examiner noted that the Veteran's sinusitis is not related to service connected complaint of sinus problems, and mentioned that a 2008 sinus CT scan showed very minimal sinus disease with conclusion of mucus retention cyst and that follow up CT shows resolution of sinus disease with no change in the cyst.  The opinion is unclear as to whether the Veteran suffers from a chronic sinus disability, and whether such is related to the motor vehicle accident in service or the complaint of sinusitis in service.  Indeed, it appears the examiner found the Veteran suffers from allergic rhinitis rather than sinusitis, but no opinion was provided as to whether the allergic rhinitis was related to service, to include treatment for upper respiratory infections or a head injury in service. 

In regards to the Veteran's claim for vertigo, while the examiner found the Veteran has never been diagnosed with an ear or peripheral vestibular condition, review of the evidence of record reveals he was diagnosed with vertigo in February 2000 for his complaints of dizziness.  

The Board also notes that with regards to the Veteran's claim for vertigo, while he has primarily claimed that such is related to the September 1989 motor vehicle accident, he has also claimed that it is secondary to his sinusitis/allergic rhinitis.  See November 2004 Veteran statement (wherein the Veteran stated "[a]s a result of the chronic sinusitis I also have a vertigo condition . . .").  Indeed, VA treatment records dated in 2002 and 2003 note the Veteran reporting dizziness when he has sinus infections.  Such theory of entitlement does not appear to have been addressed during the appeal period. 

Relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

As a final matter, the Veteran has filed a timely notice of disagreement with the evaluation assigned by the October 2012 rating decision granting service connection for hyperlipidemia.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a Veterans Claims Assistance Act (VCAA) notice letter addressing the information and evidence necessary to substantiate a claim for secondary service connection.  

2. Obtain relevant VA treatment records dating since October 2011 from the Dayton VA Medical Center.  

3. Forward the claims file to the examiner who conducted the January 2012 VA examination, if available, to obtain an addendum to his prior opinions.  If that examiner is not available, the claims file should be furnished to another physician to obtain the requested opinions.  If the examiner determines additional examination and/or testing is required to respond to the questions presented, such should be scheduled.  Following a review of the claims file, the examiner is asked to respond to the following: 

a. Does the Veteran have a chronic sinusitis disability?  If so, is it at least as likely as not (50 percent or greater probability) that the chronic sinusitis disability is etiologically related to his active service, to include in-service treatment for an upper respiratory infection or a head injury incurred in service?  Please explain why the 2008 sinus CT scan showing very minimal sinus disease with inclusion of mucus retention cyst and follow up CT showing resolution of sinus disease with no change in the cyst are significant in determining the relationship between current sinusitis and service.

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's allergic rhinitis is etiologically related to his active service, to include in-service treatment for an upper respiratory infection or a head injury incurred in service?  Please explain the reasoning for the conclusion reached.

c. Does the evidence reflect that the Veteran has suffered from vertigo during the course of the claim?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's vertigo is etiologically related to his active service, to include in-service complaints of dizziness or his motor vehicle accident?  In rendering the opinion, the examiner should note the February 2000 VA treatment report giving a diagnostic impression of vertigo.  Please explain the reasoning for the conclusion reached.  

d. If the Veteran has vertigo, is it related to the Veteran's allergic rhinitis or sinusitis (if extant)?  If the Veteran does not have vertigo, is his dizziness a symptom of his allergic rhinitis or sinusitis (if extant).  Please explain the reasoning for the conclusion reached.

If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.  

4. After completion of the development requested above, as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal concerning the claims for service connection for sinusitis and vertigo remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  These issues should then be returned to the Board, if in order, for further appellate consideration.  

5. Issue a statement of the case on the appeal for a higher initial rating for hyperlipidemia so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


